Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 1 of 12 PageID #: 557



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X   Case #: 1:19-cv-02521-JBW-RER
 CHALAMO KAIKOV

 Plaintiff

 --against—

  ARIHAY KAIKOV, DUSTIN BOWMAN, ANDERSON,
  BOWMAN & ZALEWSKI, PLLC, SHIRYAK, BOWMAN,
  ANDERSON, GILL & KADOCHNIKOV LLP, PACIFIC 2340
  CORP., ROYALA&K REALTY GROUP INC., A&E.R.E.
  MANAGEMENT CORP., NY PRIME HOLDING LLC,
  AG REALTY BRONX CORP., JOHN and
  JANE DOE 1-19 and XYZ CORPORATION 1-10

  Defendants

 -------------------------------------------------------------X
    MEMORANDUM OF LAW IN REPLY TO DEFENDANT’S MOTION TO DISMISS
                                         PURSUANT TO FRCP 12(B)




 Dated; December 23, 2019

                                                    SHIRYAK, BOWMAN, ANDERSON,
                                                        GILL & KADOCHNIKOV, LLP
                                                                Andreas E. Christou, Esq.
                                                             Alexander Kadochnikov, Esq.
             Counsel for Defendants DUSTIN BOWMAN; SHIRYAK, BOWMAN, ANDERSON, GILL
                      & KADOCHNIKOV, LLP; and ANDERSON, BOWMAN & ZALEWSKI, PLLC
                                                       80-02 Kew Gardens Road, Suite 600
                                                                 Kew Gardens, NY 11415
                                                                            718-263-6800
                                                                    achristou@sbagk.com
                                                               akadochnikov@sbagk.com




                                                                                                  1
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 2 of 12 PageID #: 558



         The Defendants DUSTIN BOWMAN; ANDERSON, BOWMAN & ZALEWSKI, PLLC;

 and SHIRYAK,BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP (hereinafter

 collectively referred to as “Defendants” and individually referred to as “Bowman”, “ABZ” and

 “SBAGK”) hereby make this memorandum in reply to Defendants’ motion pursuant to FRCP

 12(b)(6) to dismiss the Plaintiff’s First Amended Complaint (hereinafter “Complaint) as against

 Defendant(s) DUSTIN BOWMAN, ANDERSON BOWMAN & ZALEWSKI, PLLC; and

 SHIRYAK ,BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP; and for such other and

 further relief as may seem just and proper.

         In support of this motion, the Defendants state, through their attorneys, as follows:



                                      PRELIMINARY STATEMENT

                The Plaintiff’s opposition wholly fails to address their most glaring deficiencies

 with respect to Bowman, ABZ, and SBAGK, namely that the Complaint fails to state viable

 claims against these Defendants. The Complaint fails to state any basis on how these Defendants

 would have any knowledge of the Plaintiff’s alleged oral agreements, and how in any way these

 Defendants, who offered nothing more than legal services, can in any way be subject to RICO

 liability.

         As stated in the Defendants’ memorandum of law in support of its motion, the crux of the

 matter which Plaintiff fails to address is as follows:

        For a law firm to be liable for RICO, Plaintiff has to plead “operation and management”
 by a law firm. Plaintiff fails to plead any facts pointing to anything other than legal
 representation. Under these circumstances, can Plaintiff’s complaint stand?

         The answer to this question is No, and as such, Plaintiff’s Complaint cannot be allowed

 to stand as against Defendants Bowman, ABZ, and SBAGK.




                                                                                                     2
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 3 of 12 PageID #: 559



            PLAINTIFF’S VICARIOUS LIABILITY CLAIMS MUST BE DISMISSED AS NO
                                       OPPOSITION WAS INTERPOSED
            Plaintiff’s opposition fails to interpose any opposition as to why the Plaintiff's Tenth

 Cause of Action asserted against SBAGK and ABZ, under a theory of vicarious liability, should

 not be dismissed1. As such, and incorporating the arguments asserted in Defendants’ motion-in-

 chief, this cause of action should be dismissed.

                            PLAINTIFF’S SUCCESSOR LIABILITY CLAIMS FAIL

            In the most simple of terms: ABZ and SBAGK are two completely separate and distinct

 entities, containing different members.

            Anderson Bowman & Zalewski, PLLC contained three (3) members: 1) Mark Anderson;

 2) Dustin Bowman; and 3) Steven Zalewski. This entity was founded in September 2016.

            On the contrary, Shiryak, Bowman, Anderson, Gill & Kadochnikov is comprised of five

 (5) members, three of which were not in any way involved with ABZ; these five members are: 1)

 Alexander Shiryak; 2) Dustin Bowman; 3) Mark S. Anderson; 4) Navpreet Gill; and 5)

 Alexander Kadochnikov.2 3 SBAGK was not founded until June 4, 2018, as previously stated in

 Defendants’ motion-in-chief. To this day ABZ4 and SBAGK continue to run as wholly separate

 entities, with financial and managerial separation.

            Citing to Plaintiff’s own case law, under New York law, “a corporation is liable for the

 torts of its predecessor if (1) it expressly or impliedly assumed the predecessor's tort liability, (2)


 1
   Curiously, Plaintiff’s motion and its table of contents, which go in numerical order, skip “Count X” the vicarious
 liability claim, and nowhere in Plaintiff’s opposition are there arguments in opposition to this cause of action being
 dismissed.

 2
   It should be noted that Partners Shiryak, Gill & Kadochnikov founded their own independent LLP in 2017 - known
 as Shiryak, Gill & Kadochnikov LLP - which was not related in any way to ABZ and operated in separate offices.

 3
     Steven Zalewski has since founded and joined Zacarese & Zalewski, P.C.

 4
     ABZ is only active to wrap up any existing cases the ABZ firm had taken on prior to the formation of SBAGK



                                                                                                                          3
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 4 of 12 PageID #: 560



 there was a consolidation or merger of the two corporations, (3) the second corporation was a

 mere continuation of the first, or (4) the dealings between the two were entered into fraudulently

 to escape such obligations.” See Schumacher v. Richards Shear Co., 59 N.Y.2d 239, 245, 464

 N.Y.S.2d 437, 440, 451 N.E.2d 195, 198 (1983). This standard is clearly distinguishable from

 the facts at hand. As previously explained, SBAGK is a wholly separate entity from ABZ, and

 was not even in legal existence and operation at the time the actions in the Complaint5. It should

 also be noted that the Amended Complaint does not plead these elements or these facts, but

 rather simply states the following:

          “Upon information and belief, in June 2018 ABZ reorganized and renamed itself SBAGK, which
 is a successor in interest to the ABZ. ABZ continues to maintain its website where SBAGK displays its
 logo and name stating that it is formerly known as ABZ.6”

           These are the totality of the allegations which base the Plaintiff’s meritless theory of

 successor liability. Plaintiff does not plead any of the elements mentioned in the Schumacher

 case that would need to be properly plead in order to form a cognizable legal theory. Plaintiff’s

 assertions also fail as a matter of law; what Plaintiff failed to cite is the continued holding of

 Schumacher, where the New York Court of Appeals held the following:

          The only arguable basis upon which plaintiffs can predicate a finding of successor liability is to
 characterize Logemann as a “mere continuation” of Richards Shear Company. The exception refers to
 corporate reorganization, however, where only one corporation survives the transaction; the
 predecessor corporation must be extinguished (see McKee v. Harris-Seybold Co., 109 N.J.Super. 555,
 264 A.2d 98; Ladjevardian v. Laidlaw-Coggeshall, Inc., 431 F.Supp. 834, 839). The cases cited by
 plaintiff do not hold otherwise (Cyr v. Offen & Co., 1 Cir., 501 F.2d 1145; Turner v. Bituminous Cas. Co.,
 397 Mich. 406, 244 N.W.2d 873, supra). Since Richards Shear survived the instant purchase agreement
 as a distinct, albeit meager, entity, the Appellate Division properly concluded that Logemann cannot be
 considered a mere continuation of Richards Shear.

 Schumacher v. Richards Shear Co., 59 N.Y.2d 239, 245, 451 N.E.2d 195, 198 (1983) (emphasis
 added).


 5
  It should be noted that the Plaintiff’s initial Complaint did not include ABZ as a Defendant; only after Defendants
 brought it to the attention of Plaintiff’s counsel in a Rule 11 letter. See Complaint at ECF Doc. No. 1.

 6
     See Complaint at Paragraph 14.


                                                                                                                    4
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 5 of 12 PageID #: 561




        Aside from the seriously deficient pleading, Plaintiff does not plead the ABZ corporation

 was extinguished, nor has it actually been extinguished. The ABZ corporation continues to

 operate for the purpose of administering to its existing cases, as well as expenses and payroll that

 are associated with this administration. Plaintiff cannot also satisfy and does not also plead any

 of the remaining Schumacher factors.

        Plaintiff also relies on another wholly distinguishable case, Miller v. Forge Mench P'ship

 Ltd., which, at its very outset deals with liability upon merger, which is not alleged nor is at issue

 here since no merger ever occurred. Miller , No. 00 CIV. 4314 (MBM), 2005 WL 267551, at *7

 (S.D.N.Y. Feb. 2, 2005). Plaintiff relies on the holding which stated, with respect to determining

 successor liability : “courts are to analyze the facts ‘in a flexible manner that disregards mere

 questions of form and asks whether, in substance, it was the intent of [the successor] to absorb

 and continue the operation of [the predecessor].’” Id. Here, again, Plaintiff fails to plead its

 claims against SBAGK in a way that would conform to the standards cited. In any event, by the

 very nature of the names of ABZ and SBAGK, there was no intent of SBAGK to absorb and

 continue the operation of its predecessor. Five partners, from different prior entities, with

 different and independent operations, came together to form a new venture and entity. Each of

 the prior partners’ firms continue their operations and separately administer, to this day, to their

 existing business operations prior to the formation and functional operation of SBAGK.

        Thus, at the very least, the newly created and independent SBAGK entity should be

 dismissed from the instant action.

          PLAINTIFF’S CLAIMS REGARDING BOWMAN, ABZ, AND SBAGK’S
  PARTICIPATION IN AN ENTERPRISE FAIL AND THESE DEFENDANTS MUST BE
                              DISMISSED




                                                                                                        5
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 6 of 12 PageID #: 562



        Plaintiff’s claims that it has adequately plead Defendants Bowman, ABZ, and SBAGK’s

 participation in the operation and management of the RICO enterprise also fail and must be

 dismissed. At the outside, Defendants again continue to stress that in the Plaintiff’s opposition,

 Plaintiff establishes no basis of knowledge whatsoever for how Defendants would allegedly have

 any knowledge of Plaintiff, his interest, or of any alleged oral interest he may have had. Of note,

 Plaintiff fails to plead or otherwise allege in the Complaint, or its opposition: 1) any publicly

 recorded documents giving knowledge to Defendants; 2) any interaction or correspondence

 between Plaintiff and these Defendants or their representatives; 3) any writings that would have

 allowed these Defendants to have knowledge of any potential interest Plaintiff may have had.

 Simply put, Plaintiff expects the Court to believe that Defendants Bowman, ABZ, and SBAGK

 should, for some unknown reason, possess knowledge of alleged oral agreements involving a

 joint venture and property that were made between two family members, simply because one of

 the parties to the alleged oral agreement was represented by these Defendants. This is

 preposterous.

        Plaintiff attempts to ignore the core holding of the seminal cases regarding RICO liability

 of professionals, and instead attempts to focus the Court’s attention on general RICO liability

 standards for Defendants. In the Second Circuit, the "operation and management" test is an

 extremely rigorous test. Schmidt v. Fleet Bank, 16 F.Supp.2d 340, 346 (S.D.N.Y.1998) (quoting

 LaSalle Nat'l Bank v. Duff & Phelps Credit Rating Co., 951 F.Supp. 1071, 1090 (S.D.N.Y.

 1996)). RICO plaintiffs must plausibly allege that each defendant played “some part in directing

 the enterprise’s affairs” if the RICO claim is to survive a motion to dismiss; D'Addario v.

 D'Addario, 901 F.3d 80, 103–04 (2d Cir. 2018), cert. denied, 139 S. Ct. 1331, 203 L. Ed. 2d 568

 (2019) quoting First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 176 (2d Cir.




                                                                                                      6
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 7 of 12 PageID #: 563



 2004). Here, there has been no “directing”, “managing”, or “operation” of the alleged RICO

 enterprise by Defendants Bowman, ABZ and SBAGK. It should be noted that Plaintiff’s

 pleading is completely devoid of a single allegation that Defendants Bowman, ABZ and SBAGK

 actually directed Defendant Kaikov or the co-Defendant entities to complete any task.

            The Plaintiff’s own opposition even fails to allege or show a single act that would fall

 under the “operation and management” test recognized by the Second Circuit. Plaintiff states, in

 relevant part:

         “The FAC alleges that the Law Firm Defendants were instrumental to the operation of
 the Defendants’ Realty Companies RICO Enterprise. The Law Firm Defendants managed the
 legal relationships of the Enterprise which included assisting with recording fraudulently-
 obtained deeds and receiving fraudulent commissions on the sale of the investment properties.”7

            Aside from the fact that these allegations are patently false, the Plaintiff’s opposition is

 still devoid of allegations with respect to direction of operations. There is a “substantial

 difference between actual control over an enterprise and association with an enterprise in ways

 that do not involve control; only the former is sufficient under Reves because ‘the test is not

 involvement but control.’” Schmidt v. Fleet Bank, 16 F. Supp. 2d 340, 346 (S.D.N.Y. 1998);

 Dep't. of Econ. Dev. v. Arthur Andersen & Co., 924 F.Supp. 449, 466 (S.D.N.Y.1996) (quoting

 A.I. Credit Corp. v. Hartford Computer Group, Inc., 847 F.Supp. 588, 601 (N.D.Ill.1994)).

            As previously re-iterated in Defendants’ motion-in-chief, which Plaintiff does not

 specifically distinguish, the Second Circuit has held that, “simple taking of directions and

 performance of tasks that are ‘necessary and helpful’ to the enterprise, without more, is

 insufficient to bring a defendant within the scope of § 1962(c).” United States v. Viola, 35 F.3d

 37, 41 (2d Cir.1994). “Simply because one provides goods or services that ultimately benefit the

 enterprise does not mean that one becomes liable as a result.” LaSalle, 951 F.Supp. at 1090


 7
     See Plaintiff’s Opposition at p. 33.


                                                                                                           7
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 8 of 12 PageID #: 564



 (quoting University of Md. v. Peat, Marwick, Main & Co., 996 F.2d 1534, 1539 (3d Cir.1993)).

 The Plaintiff fails to allege anything more than mere goods and services provided. Plaintiff fails

 to allege that Bowman, ABZ and SBAGK ever directed Defendant Kaikov or the corporate

 entities to commit any of the acts alleged in the Complaint, nor does Plaintiff allege that

 Bowman, ABZ and SBAGK, conducted any activities with knowledge of either: 1) any alleged

 interest of the Plaintiff; and 2) any alleged interest of any fraud. Simply put, these Defendants

 did no more than provide legal services to his client. Any issues the Plaintiff may have are not

 properly asserted against Defendants Bowman, ABZ and SBAGK, who had and still have no

 knowledge of any alleged interest of the Plaintiff.

             PLAINTIFF’S CONSPIRACY CLAIMS AND FRAUD REGARDING BOWMAN,
                               ABZ, AND SBAGK FAIL

            Plaintiff’s claims regarding conspiracy, fraud, and “aiding-and-abetting” fail, at this

 stage, for at least one key reason: Plaintiff cannot satisfy the knowledge requirement. Plaintiff,

 states the following in its opposition:

         A claim for aiding-and-abetting fraud requires plaintiff to “allege the existence of the
 underlying fraud, actual knowledge, and substantial assistance.” Oster v. Kirschner, 77 A.D.3d
 51, 55-56, 905 N.Y.S.2d 69, 72 (App. Div. 2010). Under New York law, “actual knowledge need
 only be pleaded generally, cognizant, particularly at the prediscovery stage, that a plaintiff lacks
 access to the very discovery materials which would illuminate a defendant's state of mind.” Id.8

            However, much like the Plaintiff’s Complaint, the opposition too is devoid of any

 allegation or basis of actual knowledge on the part of Defendants Bowman, ABZ, and SBAGK.

 The Plaintiff, still, has not alleged or addressed how these Defendants, a law firm and its partner,

 would have had actual knowledge of an admittedly oral agreement between two family

 members.



 8
     See Plaintiff’s opposition at p. 41 (emphasis added).



                                                                                                      8
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 9 of 12 PageID #: 565



        The Court of Appeals has stated that an intent to commit fraud is to be divined from

 surrounding circumstances. See Eurycleia Partners, LP v. Seward & Kissel, LLP, 12 N.Y.3d

 553, 883 N.Y.S.2d 147, 910 N.E.2d 976 (2009). This is actual knowledge of the fraud as

 discerned from the surrounding circumstances. Oster, 77 A.D.3d at 56, 905 N.Y.S.2d at 72.

 From the surrounding circumstances and from Plaintiff’s own deficient pleading, it is clear these

 law firm Defendants do not have actual knowledge. Plaintiff never claims that he communicated

 his interest with these Defendants, nor does the Plaintiff claim there are any documents made in

 the public record that would have given any attorney notice of Plaintiff’s alleged interest.

 Plaintiff simply and repeatedly states that these Defendants had actual knowledge because they

 “had knowledge”. No basis of knowledge is ever alleged or plead. Furthermore, without

 knowledge, Defendants cannot have affirmatively assisted. Merely by performing legal tasks, the

 Defendants cannot be liable to the Plaintiff.

        This is also applicable to the Plaintiff’s ninth cause of action for conversion, which too

 requires actual knowledge and substantial assistance; as discussed above, these elements cannot

 be met as against Bowman, ABZ and SBAGK, and Plaintiff has still failed to plead any basis of

 knowledge, which would have given Bowman, ABZ, and SBAGK any idea of this oral

 agreement.

     PLAINTIFF WAS OWED NO DUTY BY DEFENDANTS BOWMAN, ABZ, AND
              SBAGK AND THE PARTIES HAD NO RELATIONSHIP

        Plaintiff also asserts, in its eleventh cause of action, a claim for injunctive relief and

 constructive trust on the basis of breach of fiduciary duty. This claim too fails as a matter of law

 and fact. Under New York law, it is a well settled legal principle that third parties with no

 privity, such as the Plaintiffs in the instant matter, are owed no duty. See e.g. Goldfarb v.

 Schwartz, 26 A.D.3d 462, 462, 811 N.Y.S.2d 414, 415 (2d Dep’t 2006). Plaintiff, in its


                                                                                                        9
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 10 of 12 PageID #: 566



  opposition, states that “The elements of the cause of action are underlying breach fiduciary duty,

  knowing participation by defendant through the provision of substantial assistance, and damage

  to plaintiff. Torrance Constr., Inc. v. Jaques, 127 A.D.3d 1261, 1264, 8 N.Y.S.3d 441, 445 (App.

  Div. 2015).”9 Again, Plaintiff alleges knowledge and assistance without establishing or pleading

  any sort of basis of knowledge.

          Furthermore, in its motion-in-chief, Defendants raised the argument that they could not

  possibly owe any duty to Plaintiff, whom they did not know. Specifically it was stated that

  “Plaintiff was not a client of Defendants Bowman, ABZ and/or SBAGK nor was any relationship

  formed, as these Defendants had no knowledge whatsoever of any alleged interest of the

  Plaintiff.”10 No arguments were offered in opposition to this point by Plaintiff, nor can any

  arguments be offered, as there was simply no relationship whatsoever between Plaintiff and these

  Defendants such to ever have given rise to such a duty. Plaintiff is asking the Court to attach

  serious liability to a law firm and its partner simply because one of its clients may have breached

  an alleged oral agreement with his family member in Russia, of which the client’s attorney and

  firm would have no way of possibly knowing. That is a dangerous and highly meritless argument

  made by the Plaintiff.

          Plaintiff, also, wrongly claims, as to its sixth cause of action, that “neither Defendant

  argues that the FAC does not state a claim for unjust enrichment.”11 This is factually incorrect.

  Defendant, on page 36 of its memorandum of law, specifically stated that Plaintiff’s “claim for

  unjust enrichment, based upon an alleged contractual agreement, fails to state a cause of action

  against Defendants Bowman, ABZ and SBAGK, who admittedly were not parties to any alleged



  9
    See Plaintiff’s opposition at p. 46.
  10
     See Defendant’s memorandum of law at p. 35.
  11
     See Plaintiff’s opposition at p. 42.


                                                                                                      10
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 11 of 12 PageID #: 567



  agreements, nor is such even plead. Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790, 944

  N.Y.S.2d 732, 967 N.E.2d 1177 (2012).” This further shows that Plaintiff’s claims against these

  Defendants cannot be plead as there was never any sort of communication or relationship

  between the Plaintiff and Defendants Bowman, ABZ, and SBAGK.



                                          RE-STATEMENT

         In the interests of brevity, Defendants Bowman, ABZ, and SBAGK reiterate and

  incorporate each and every argument made in their motion-in-chief and supporting memorandum

  of law, as if fully incorporated herein. Defendants oppose each and every cause of action

  asserted against them.

         Likewise, Defendants Bowman, ABZ, and SBAGK incorporate and adopt the arguments,

  where applicable, of the co-Defendants as relating to the RICO and other allegations not

  specifically addressed herein.

                                           CONCLUSION

         In sum, the Defendants Bowman, ABZ, and SBAGK’s motion to dismiss should be

  granted in its entirety and this action should be dismissed with prejudice as to these Defendants.

  Plaintiff's pleading and opposition are facially and legally deficient as against these Defendants.

  Amongst all of the reasons discussed above and in the Defendants’ underlying motion, it is again

  noted that: 1) Plaintiff, most importantly, still does not allege a basis that would have given

  Defendants’ knowledge of the alleged oral agreement between Plaintiff and Defendant Kaikov;

  2) Plaintiff has failed to allege any specific directing or management of an alleged RICO

  enterprise by these Defendants aside from the normal functions of a law office; and 3) Plaintiff

  fails to allege any claims for successor or professional liability. Each and every claim asserted by




                                                                                                     11
Case 1:19-cv-02521-JBW-RER Document 37 Filed 12/23/19 Page 12 of 12 PageID #: 568



  the Plaintiff against Defendants Bowman, ABZ, and SBAGK, is legally, facially, and factually

  deficient and must be dismissed with prejudice.




                                                                                                 12
